People v Kennerly (2022 NY Slip Op 03402)





People v Kennerly


2022 NY Slip Op 03402


Decided on May 25, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 25, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
ANGELA G. IANNACCI
REINALDO E. RIVERA
PAUL WOOTEN, JJ.


2019-02993

[*1]The People of the State of New York, respondent,
vTasad Messiah Kennerly, appellant. (S.C.I. No. 264/18)


Thomas N. N. Angell, Poughkeepsie, NY (Jennifer Burton of counsel), for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Peter M. Forman, J.), rendered March 7, 2019, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, the County Court's remarks at sentencing were not indicative of bias or reliance on personal opinion in imposing sentence (see People v Ross, 172 AD3d 1243, 1244; People v Jin Zheng, 127 AD3d 890, 891).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
DUFFY, J.P., IANNACCI, RIVERA and WOOTEN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court